Title: From George Washington to Tobias Lear, 23 September 1791
From: Washington, George
To: Lear, Tobias

 
No. 28. 
Dear Sir,MOUNT VERNON, Septr. 23d. 1791.  Your letter of the 18th. with the Gazettes came duly to hand, and I wish you to forward the latter (such as were sent last) by Wednesday’s and Friday’s Post; in which case they will arrive in Alexandria, on Mondays and Fridays when I shall have a messenger at the Post-Office in readiness to receive them. Accompany the papers with occurrencies worthy of communication, if any there be uncontained in them.
Let Mr. Page know that it shall depend upon his carriage’s being at George Town by Noon, on Tuesday the 18th. of Octr. that I may be able to proceed Philadelphia-wards the same day. Mrs. Washington, the children and the servants, will be there in readiness for that purpose.
Favored with fine weather we had a pleasant Journey home, and arrived safe on Tuesday last. Mrs Stuart and her family were all here and well, and join us in best wishes to you Mrs. Lear & Major Jackson. Sincerely & affectionately, I am Yrs.
P.S. Christopher and the Black Smith got home before us. The latter is trying his hand at some Mill work for Evans, but I have had no apportunity yet of deciding upon his skill.
Pray measure the height of the walls of the house you are in, from the Cornice at the shingling of the roof to the pavement, and give it to me in the first letter you may write to me after the rect. of this.
